Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a first office action upon examination of application number 17/150338.  Claims 1-20 are pending and have been examined on the merits discussed below.
	
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-20 is/are directed to a method, system, and CRM.  Thus, all the claims are within the four potentially eligible categories of invention (a process, an article of manufacture and a machine, respectively), satisfying Step 1 of the Subject Matter Eligibility (SME) test.
As per Prong One of Step 2A of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner notes that the claims are directed to a judicial exception since they are directed to mental processes and mathematical concepts. More specifically, the steps of accessing a plurality of data sources  is a mental process that can be practically performed by a human using pen and paper and also involves mathematical concepts for normalizing and reconciling the data.

Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
In this case, the claims do not include limitations that meet the criteria listed above, thus the abstract idea is not integrated into a practical application. Independent claim 1 includes additional elements such as one or more processors and one or more memories and also a display which amounts to using a computer to perform an abstract idea. These additional elements do not integrate the abstract idea into a practical application. Independent claim 10 is a system with processor, display and communication network which amounts to using a computer as a tool to perform the abstract idea. These elements do not integrate the abstract idea into a practical application. Independent claim 19 is directed to the non-transitory computer readable medium storing instructions to execute the abstract idea by a processor and display. This amounts to instructions to perform an abstract idea on a computer and does not integrate the abstract idea into a practical application. 
The dependent claims are further directed to additional steps of the abstract idea without additional elements that integrate the abstract idea into a practical application. 
Claims 2 and 11 are directed to capturing supplementary data fields that are not accounted for or erroneously accounted for in any of the plurality of data sources. This claim is also a mental process that can be performed by a human with pen and paper. Claim 11 includes a processor which amounts to using a computer as a tool to perform the abstract idea. Claim 2 does not include additional elements that would integrate the abstract idea into a practical application.
Claims 3 and 12 are directed to generate data models based on the in-memory processing of the reconciled and normalized data in real time. These claims are mental processes which can be performed by a human with pen and paper. Claim 3 does not include additional elements that would integrate the abstract idea into a practical application. Claim 12 includes a processor which amounts to using a computer as a tool to perform the abstract idea.
Claims 4, 13 and 20 are directed to  generating data models and workflows that are hierarchical, scalable and reliable; managing pooled data accessed from the plurality of the data sources and supplementary data fields that are not accounted for or erroneously accounted for in any of the plurality of data sources based on the generated data models and workflows; and enforcing standardization and identifying any imbalances or gaps or deviations in supply data and demand data and the overall workforce strategy data based on the generated data models and workflows. These claims are mental processes which can be performed by a human with pen and paper. Claim 4 does not include additional elements that would integrate the abstract idea into a practical application. Claim 13 includes a processor which amounts to using a computer as a tool to perform the abstract idea. Claim 20 is directed to the non-transitory computer readable medium storing instructions to execute the abstract idea by a processor and display. This amounts to instructions to perform an abstract idea on a computer and does not integrate the abstract idea into a practical application.
Claims 5 and 14 are directed to implementing a forecasting engine; transmitting all available data including the benchmarked data to the forecasting engine, wherein the forecasting engine is configured to ingest all available data including the benchmarked data to generate an informed prediction data using predictive analytics techniques. But for the forecasting engine, these claims are directed to mental process and mathematical concepts. The forecasting engine as well as the processor of claim 14 amount to using a computer as a tool to perform the abstract idea, thus the abstract idea is not integrated into a practical application.
Claims 6 and 15 are directed to  implement a recommendation engine that is powered by optimization algorithms; and apply the optimization algorithms to the informed prediction data to generate the best path forward data while taking into account any constraints data identified by an organization. But for the forecasting engine, these claims are directed to mental process and mathematical concepts. The recommendation engine as well as the processor of claim 15 amount to using a computer as a tool to perform the abstract idea, thus the abstract idea is not integrated into a practical application.
Claims 7 and 16 are directed to wherein the single consolidated view data of resource information includes detailed sub-pages to track granular data thereby allowing a user to engage in strategic, informed decision-making. These claims are directed to mental process. The processor of claim 16 amounts to using a computer as a tool to perform the abstract idea, thus the abstract idea is not integrated into a practical application. Claim 7 does not include any additional elements that integrate the abstract idea into a practical application.
Claims 8 and 17 are directed to implementing a dedicated web interface for data visualization and analysis. The dedicated web interface for visualization and analysis amounts to instructions to implement the abstract idea on a computer, thus the abstract idea is not integrated into a practical application. 
Claims 9 and 18 are directed to implementing an application programming interface (API) for data visualization and analysis. The application programming interface amounts to instructions to implement the abstract idea on a computer, thus the abstract idea is not integrated into a practical application.

Further, the claims do not include limitations beyond generally linking the use of the abstract idea to a particular technological environment.  When considered individually the system and software, claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. The invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense.  

Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the exception using generic computer component.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalis et al, US 11,068,824 in view of Singh, US 2019/0268233.
As per claim 1, Kalis et al teaches a method for intelligent tracking of data by utilizing one or more processors and one or more memories, the method comprising: accessing a plurality of data sources that store data to be utilized (column 12, lines 20-29 – data processing/gathering); determining, based on accessing the plurality of data sources, whether data discrepancies exist in terms of data quality and consistency across the plurality of data sources (column 11, lines 10-15 and column 12, lines 20-29 – deduplicate data, identify missing or corrupt data and obtain replacement data); automatically reconciling and normalizing the data to remove the discrepancies to enable standardized and accurate resource reporting onto the display (column 12, lines 20-29 – reduce errors and format data by normalization); transmitting the reconciled and normalized data to a processor for performing in- memory processing of the reconciled and normalized data (column 12, lines 30-57 – normalized data processed); benchmarking the reconciled and normalized data against organizational goals and objective to generate benchmarked data (column 12, lines 42-57 – operating model uses benchmarks or industry standards to analyze the data); uncovering meaningful and actionable insights (column 16, line 64 – column 17, line 15 – generating of recommendations); and providing optimized, actionable recommendations based on specific goals and priorities (column 17, lines 22-34 – optimization of recommendations).  
Kalis et al fails to explicitly disclose for generating a single consolidated view data of resource information onto a display or generating the single consolidated view data of resource information onto the display. Singh teaches a graphical user interface with embedded visualization data to display the data which is based on key performance indicators, metrics, goals etc and uses widgets for display ([0053]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Kalis et al the ability to provide a consolidated view as taught by Singh since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 2, Kalis et al teaches the method according to claim 1, further comprising: capturing supplementary data fields that are not accounted for or erroneously accounted for in any of the plurality of data sources (column 11, lines 10-15 – deduplicate data, identify missing or corrupt data and obtain replacement data).  

As per claim 3, Kalis et al teaches the method according to claim 1, further comprising: generating data models based on the in-memory processing of the reconciled and normalized data in real time (column 12, lines 20-41; column 18, lines 34-39).  

As per claim 4, Kalis et al teaches the method according to claim 3, wherein generating the data models further comprising: generating data models and workflows [that are hierarchical, scalable and reliable] (column 4, lines 10-15 – generates operating model); managing pooled data accessed from the plurality of the data sources and supplementary data fields that are not accounted for or erroneously accounted for in any of the plurality of data sources based on the generated data models and workflows (column 11, lines 10-15 – deduplicate data, identify missing or corrupt data and obtain replacement data); and enforcing standardization and identifying any imbalances or gaps or deviations in supply data and demand data and the overall workforce strategy data based on the generated data models and workflows (column 11, lines 10-15 and column 12, lines 20-29 – deduplicate data, identify missing or corrupt data and obtain replacement data – reduce errors and format data by normalization).  Kalis et al does not teach the generating data models and workflows that are hierarchical, scalable and reliable.  However, these limitations merely recite various intended uses of the invention.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  The claimed recitations of intended use neither result in a structural difference between the claimed invention and the prior art nor in a manipulative difference as compared to the prior art; therefore, the claimed invention is not deemed to be patentably distinct over the prior art.

As per claim 5, Kalis et al fails to explicitly teach while Singh teaches implementing a forecasting engine; transmitting all available data including the benchmarked data to the forecasting engine, wherein the forecasting engine is configured to ingest all available data including the benchmarked data to generate an informed prediction data using predictive analytics techniques ([0048-0050, 0053] – benchmarked data is used to forecast further performance associated with the KPIs). It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Kalis et al the ability to provide a consolidated view as taught by Singh since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

 As per claim 6, Kalis et al fails to explicitly teach, while Singh teaches implementing a recommendation engine that is powered by optimization algorithms; and applying the optimization algorithms to the informed prediction data to generate the best path forward data while taking into account any constraints data identified by an organization ([0049, 0053] – data reflecting the continual improvement process is optimized to generate a forecast and view progress whether course correction measures need to be implemented). It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Kalis et al the ability to provide a consolidated view as taught by Singh since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 7, Kalis et al teaches the method according to claim 1, wherein the single consolidated view data of resource information includes detailed sub-pages to track granular data thereby allowing a user to engage in strategic, informed decision-making (olumn 12, lines 42-67 – sub areas of data can be viewed by the user).  

As per claim 8, Kalis et al teaches the method according to claim 1, further comprising: implementing a dedicated web interface for data visualization and analysis (column 7, lines 6-21 use of an application on the internet).  

As per claim 9, Kalis et al teaches the method according to claim 1, further comprising: implementing an application programming interface (API) for data visualization and analysis (column 7, lines 6-21 use of an application on the internet).  

As per claim 10, Kalis et al teaches a system for intelligent tracking of data, the system comprising: a plurality of data sources that store data to be utilized (column 12, lines 20-29 – data processing/gathering); and a processor operatively coupled to the plurality of data sources via a communication network (at least column 8, line 47 – column 9, line 19), wherein the processor is configured to: access the plurality of data sources; determine, based on accessing the plurality of data sources, whether data discrepancies exist in terms of data quality and consistency across the plurality of data sources (column 11, lines 10-15 and column 12, lines 20-29 – deduplicate data, identify missing or corrupt data and obtain replacement data); automatically reconcile and normalize the data to remove the discrepancies to enable standardized and accurate resource reporting onto the display (column 12, lines 20-29 – reduce errors and format data by normalization); transmit the reconciled and normalized data to a processor for performing in- memory processing of the reconciled and normalized data (column 12, lines 30-57 – normalized data processed); benchmark the reconciled and normalized data against organizational goals and objective to generate benchmarked data (column 12, lines 42-57 – operating model uses benchmarks or industry standards to analyze the data); uncover meaningful and actionable insights (column 16, line 64 – column 17, line 15 – generating of recommendations); and provide optimized, actionable recommendations based on specific goals and priorities (column 17, lines 22-34 – optimization of recommendations).  
Kalis et al fails to explicitly disclose for generating a single consolidated view data of resource information onto a display or generating the single consolidated view data of resource information onto the display. Singh teaches a graphical user interface with embedded visualization data to display the data which is based on key performance indicators, metrics, goals etc and uses widgets for display ([0053]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Kalis et al the ability to provide a consolidated view as taught by Singh since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 11, Kalis et al teaches the system according to claim 10, wherein the processor is further configured to: capture supplementary data fields that are not accounted for or erroneously accounted for in any of the plurality of data sources (column 11, lines 10-15 – deduplicate data, identify missing or corrupt data and obtain replacement data).  

As per claim 12, Kalis et al teaches the system according to claim 10, wherein the processor is further configured to: generate data models based on the in-memory processing of the reconciled and normalized data in real time (column 12, lines 20-41; column 18, lines 34-39).  

As per claim 13, Kalis et al teaches the system according to claim 12, wherein generating the data models, the processor is further configured to: generate data models and workflows [that are hierarchical, scalable and reliable] (column 4, lines 10-15 – generates operating model); manage pooled data accessed from the plurality of the data sources and supplementary data fields that are not accounted for or erroneously accounted for in any of the plurality of data sources based on the generated data models and workflows (column 11, lines 10-15 – deduplicate data, identify missing or corrupt data and obtain replacement data); and enforce standardization and identifying any imbalances or gaps or deviations in supply data and demand data and the overall workforce strategy data based on the generated data models and workflows (column 11, lines 10-15 and column 12, lines 20-29 – deduplicate data, identify missing or corrupt data and obtain replacement data – reduce errors and format data by normalization).  Kalis et al does not teach the generating data models and workflows that are hierarchical, scalable and reliable.  However, these limitations merely recite various intended uses of the invention.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  The claimed recitations of intended use neither result in a structural difference between the claimed invention and the prior art nor in a manipulative difference as compared to the prior art; therefore, the claimed invention is not deemed to be patentably distinct over the prior art.

As per claim 14, Kalis et al fails to explicitly teach while Singh teaches implementing a forecasting engine; transmitting all available data including the benchmarked data to the forecasting engine, wherein the forecasting engine is configured to ingest all available data including the benchmarked data to generate an informed prediction data using predictive analytics techniques ([0048-0050, 0053] – benchmarked data is used to forecast further performance associated with the KPIs). It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Kalis et al the ability to provide a consolidated view as taught by Singh since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

  As per claim 15, Kalis et al fails to explicitly teach, while Singh teaches implementing a recommendation engine that is powered by optimization algorithms; and applying the optimization algorithms to the informed prediction data to generate the best path forward data while taking into account any constraints data identified by an organization ([0049, 0053] – data reflecting the continual improvement process is optimized to generate a forecast and view progress whether course correction measures need to be implemented). It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Kalis et al the ability to provide a consolidated view as taught by Singh since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

  As per claim 16, Kalis et al teaches the system according to claim 10, wherein the single consolidated view data of resource information includes detailed sub-pages to track granular data thereby allowing a user to engage in strategic, informed decision-making (column 12, lines 42-67 – sub areas of data can be viewed by the user).  

As per claim 17, Kalis et al teaches the system according to claim 10, wherein the processor is further configured to: implement a dedicated web interface for data visualization and analysis (column 7, lines 6-21 use of an application on the internet).  

As per claim 18, Kalis et al teaches the system according to claim 10, wherein the processor is further configured to: implement an application programming interface (API) for data visualization and analysis (column 7, lines 6-21 use of an application on the internet).  

As per claim 19, Kalis et al teaches a non-transitory computer readable medium configured to store instructions for intelligent tracking of data, wherein, when executed, the instructions cause a processor to perform the following (column 2, lines 8-21): accessing a plurality of data sources that store data to be utilized (column 12, lines 20-29 – data processing/gathering); determining, based on accessing the plurality of data sources, whether data discrepancies exist in terms of data quality and consistency across the plurality of data sources (column 11, lines 10-15 and column 12, lines 20-29 – deduplicate data, identify missing or corrupt data and obtain replacement data); automatically reconciling and normalizing the data to remove the discrepancies to enable standardized and accurate resource reporting onto the display (column 12, lines 20-29 – reduce errors and format data by normalization); transmitting the reconciled and normalized data to a processor for performing in- memory processing of the reconciled and normalized data (column 12, lines 30-57 – normalized data processed); benchmarking the reconciled and normalized data against organizational goals and objective to generate benchmarked data (column 12, lines 42-57 – operating model uses benchmarks or industry standards to analyze the data); uncovering meaningful and actionable insights (column 16, line 64 – column 17, line 15 – generating of recommendations); and providing optimized, actionable recommendations based on specific goals and priorities (column 17, lines 22-34 – optimization of recommendations).  
Kalis et al fails to explicitly disclose for generating a single consolidated view data of resource information onto a display or generating the single consolidated view data of resource information onto the display. Singh teaches a graphical user interface with embedded visualization data to display the data which is based on key performance indicators, metrics, goals etc and uses widgets for display ([0053]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Kalis et al the ability to provide a consolidated view as taught by Singh since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 20, Kalis et al teaches the non-transitory computer readable medium according to claim 19, wherein the instructions, when executed, cause a processor to perform the following (column 2, lines 8-21): generating data models and workflows [that are hierarchical, scalable and reliable] (column 4, lines 10-15 – generates operating model); managing pooled data accessed from the plurality of the data sources and supplementary data fields that are not accounted for or erroneously accounted for in any of the plurality of data sources based on the generated data models and workflows (column 11, lines 10-15 – deduplicate data, identify missing or corrupt data and obtain replacement data); and enforcing standardization and identifying any imbalances or gaps or deviations in supply data and demand data and the overall workforce strategy data based on the generated data models and workflows (column 11, lines 10-15 and column 12, lines 20-29 – deduplicate data, identify missing or corrupt data and obtain replacement data – reduce errors and format data by normalization).  Kalis et al does not teach the generating data models and workflows that are hierarchical, scalable and reliable.  However, these limitations merely recite various intended uses of the invention.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  The claimed recitations of intended use neither result in a structural difference between the claimed invention and the prior art nor in a manipulative difference as compared to the prior art; therefore, the claimed invention is not deemed to be patentably distinct over the prior art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Flaxer et al, US 2008/0033888 – Method and System for Enterprise Portfolio Management Based on Component Business Model
Sylvester, II et al, US 2019/0197168 – Contextual Engine for Data Visualization

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683